Citation Nr: 1630060	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for dermatitis prior to March 26, 2012.

2. Entitlement to a disability rating in excess of 30 percent for dermatitis from March 26, 2012.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 14, 2012.

4. Entitlement to a disability rating in excess of 60 percent for ulcerative colitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to March 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2014, January 2015, and August 2015, the Veteran's claims of entitlement to increased disability ratings for dermatitis were remanded for further development.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to disabilities including his service-connected dermatitis.  See November 2012 informal claim; October 2012 substantive appeal.  During the pendency of the Veteran's appeal for increased disability ratings for his service-connected dermatitis, the RO granted entitlement to a TDIU effective November 14, 2012.  As will be discussed in more detail, given the Board's action here, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU prior to November 14, 2012.

The issues of entitlement to a TDIU prior to November 14, 2012 and entitlement to an increased disability rating for ulcerative colitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran's dermatitis is shown to have required constant or near-constant systemic corticosteroids during any 12-month period.

2. The Veteran's dermatitis does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for a rating of 60 percent, but no higher, for dermatitis from July 19, 2011 to March 26, 2012 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

2. The criteria for a rating of 60 percent, but no higher, for dermatitis from March 26, 2012 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806.

3. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a letter in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims of entitlement to increased disability ratings for dermatitis.  Service treatment records, lay statements, and VA treatment records have been associated with the evidentiary record.  The Veteran has not identified any relevant private treatment.

The Veteran was afforded VA examinations in September 2011 and February 2013.  The examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Accordingly, the Board concludes the September 2011 and February 2013 VA examination reports are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In the February 2014 remand, the Board instructed the AOJ to obtain the Veteran's current VA treatment records.  The AOJ was then instructed to complete any other development deemed appropriate, including determining whether a new examination was warranted, and then readjudicate the Veteran's claims.  In the January 2015 remand, the Board instructed the AOJ to obtain any outstanding VA and private medical records concerning the Veteran's skin condition, including the Richmond VA Medical Center (VAMC) records identified by the Veteran in a June 2014 statement.  The AOJ was then to complete any other development deemed appropriate, to include consideration of whether a new VA examination was warranted, and then readjducate the Veteran's claims.  Finally, in the August 2015 remand, the Board found the Veteran's updated VA treatment records suggested his dermatitis was worse than upon his February 2013 VA examination.  The Board instructed the AOJ to obtain the Veteran's VA treatment records since February 2015, and then afford the Veteran a new VA skin examination.

The Veteran's VA treatment records from the Richmond VAMC dated through September 2015 have been associated with the evidentiary record.  In a February 2015 letter, the AOJ asked the Veteran to identify any non-VA medical providers who have treated his service-connected skin condition.  In a March 2015 statement, the Veteran indicated he had received private treatment for pneumonia, but that all other treatment was with VA.  

In October 2015, the Veteran was afforded a VA skin examination.  The October 2015 VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The Board notes that the October 2015 VA examiner did not address the notations in the Veteran's VA treatment records regarding the appearance of the Veteran's skin condition on his face, head, and neck, as noted in the Board's August 2015 remand.  However, the VA examiner did state that the Veteran's skin conditions did not cause scarring or disfigurement of his head, face, or neck.  As will be discussed in more detail below, the Veteran's dermatitis or eczema may be rated as disfigurement of the head, face, or neck, or scars, depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Given that the October 2015 VA examiner found that the Veteran's dermatitis did not cause scarring or disfigurement of the head, face, or neck, and given the Board's action below, the Board finds that a remand for another VA examination or opinion in this case is not warranted.  Accordingly, based on the October 2015 examination and the absence of evidence of worsening symptomatology since the examination, the Board concludes the October 2015 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. at 312.

Given the February 2015 letter to the Veteran, the Veteran's March 2015 statement, the association of the Veteran's Richmond VAMC treatment records dated through September 2015 with the evidentiary record, the October 2015 VA examination and report, and the subsequent readjudication of the claim in December 2015, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims of entitlement to increased disability ratings for dermatitis, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dermatitis or eczema is rated under Diagnostic Code 7806.  Under this diagnostic code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Court has held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

Analysis

Upon VA examination in September 2011, February 2013, and October 2015, the VA examiners diagnosed dermatitis or eczema.  Upon each examination, the VA examiners stated the Veteran had been treated with topical corticosteroids for the dermatitis or eczema for a total duration of constant or near-constant use in the previous 12 months.  See October 2015 VA examination (triamcinolone acetonide 1% cream); February 2013 VA examination (Triamcinolone and Clobetasol); September 2011 VA examination (Triamcinolone cream).

The Board finds that the Veteran's VA treatment records also indicate that constant or near-constant topical corticosteroid use has been required throughout the appeal period for the treatment of the Veteran's service-connected dermatitis.  See June 2015 dermatology outpatient note (continue triamcinolone cream daily); February 2015 dermatology outpatient note (increase from TAC to Lidex for the winter, will likely wean to TAC in the spring/summer; desonide cream to face); November 2014 dermatology outpatient note (TAC ointment to hands, desonide cream to face); July 2014 dermatology outpatient note (continue TAC ointment, continue Pramosone); June 2014 dermatology outpatient note (continue TAC ointment, continue Pramosone); December 2013 dermatology outpatient note (continue TAC ointment, continue Pramosone cream); September 2013 dermatology outpatient note (continue TAC ointment, start Pramosone cream); October 2012 dermatology outpatient note (TAC ointment and clobetasol); May 2012 dermatology outpatient note (TAC ointment and clobetasol); March 2012 dermatology outpatient note (Lidex cream); February 2012 dermatology outpatient note (begin using Lidex cream); November 2011 dermatology consultation (TAC ointment); August 2011 primary care note (hydrocortisone cream).

However, the Board finds that it is not factually ascertainable that the Veteran's service-connected dermatitis required systemic corticosteroid therapy within the year prior to the date of his claim, July 19, 2011.  See 38 C.F.R. § 3.400(o).  Upon a February 2010 primary care visit, the Veteran was found to be "basically healthy."  Following this visit, the Veteran's records contain no evidence of treatment until July 2011, at which time the Veteran presented to the emergency room complaining of a rash and itching for a month on his back area and ankles.  A primary care visit was scheduled.  Upon the August 2011 primary care visit, macules on the legs resembling chigger bites were noted, and hydrocortisone cream was prescribed.  

Although the Veteran's VA treatment records indicate he has been intermittently prescribed oral prednisone, and that it has helped his dermatitis or eczema, the evidence of record indicates this medication has been required for treatment of his ulcerative colitis, not his dermatitis.  See, e.g., February 2015 dermatology outpatient note (has not been on prednisone for his ulcerative colitis since October 2014); November 2014 dermatology outpatient note (all dryness became worse after recent course of prednisone for ulcerative colitis); November 2011 dermatology consultation; October 2011 gastroenterology outpatient note.

Accordingly, as the VA examination reports and VA treatment records indicate the Veteran has required continuous or near-continuous use of topical corticosteroids for his service-connected dermatitis throughout the appeal period, the Board finds that the Veteran's dermatitis warrants a 60 percent disability rating for the entire appeal period.  38 C.F.R. § 4.118, Diagnostic Code 7806; Johnson v. McDonald, 27 Vet. App. 497 (2016).

A higher rating is not warranted, however, as a 60 percent rating is the maximum schedular disability rating available under Diagnostic Code 7806.  

The Board has also considered the application of other diagnostic codes to determine whether a higher rating may be warranted for the Veteran's disability, but finds that based upon the medical evidence, no other codes are applicable, or would not provide for a higher rating.

Diagnostic Code 7806 notes that dermatitis or eczema may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 through 7805, depending upon the predominant disability.  As Diagnostic Codes 7801, 7802, 7804 and 7805 do not provide for evaluations in excess of 60 percent, the Board finds they are not for application.  38 C.F.R. § 4.118.  Further, the Veteran's VA treatment records and the VA examination reports do not indicate that the Veteran's service-connected dermatitis has resulted in any scarring on his body.  Accordingly, a separate disability rating under Diagnostic Codes 7801, 7802, 7804 or 7805 is not warranted.

Further, the Board finds that the evidence of record does not indicate that the Veteran's dermatitis has resulted in scars or other disfigurement of the head, face, or neck to warrant a disability rating in excess of 60 percent.  Under Diagnostic Code 7800, scars or other disfigurement of the head, face, or neck, a 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

The eight characteristics of disfigurement for purposes of evaluation under § 4.118, are: (1) Scar 5 or more inches (13 or more cm.) in length.  (2) Scar at least one-quarter inch (0.6cm.) wide at widest part.  (3) Surface contour of scar elevated or depressed on palpation.  (4) Skin adherent to underlying tissue.  (5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id. at Note (1).

The September 2011, February 2013, and October 2015 VA examiners all found that the Veteran's service-connected dermatitis did not cause scarring or disfigurement of the head, face, or neck.  The Veteran's VA treatment records indicate the Veteran's skin condition has affected his face, to include hyperpigmented papules on his face, forehead, and near the beard-line, as well as hyperpigmented lichenified plaque on his forehead, and multiple hyperpigmented eczematous patches on his forehead.  See, e.g., February 2015 dermatology outpatient note; November 2014 dermatology outpatient note; July 2014 dermatology outpatient note.  However, the VA treatment notes do not indicate that the Veteran's service-connected skin condition has caused any scarring on the head, face, or neck.  Further, no visible or palpable tissue loss, or gross distortion or asymmetry of any features has been indicated.  Finally, even if the Board were to find that two possible characteristics of disfigurement were indicated due to the hyperpigmented patches and lichenified plaques (abnormal skin texture) on the Veteran's forehead, the evidence of record does not indicate that any other characteristics of disfigurement have been shown at any time during the appeal period, let alone four additional characteristics, to warrant an 80 percent disability rating under Diagnostic Code 7800.  

The Board also finds a disability rating in excess of 60 percent is not warranted under Diagnostic Code 7817 for exfoliative dermatitis.  Under Diagnostic Code 7817, a 100 percent disability rating requires systemic manifestations such as fever, weight loss, and hypoproteinemia.  The Board finds the evidence of record does not indicate any systemic manifestations of dermatitis during the appeal period.  See, e.g., October 2015 VA examination; February 2013 VA examination; September 2011 VA examination.  Finally, the Board finds that the medical evidence of record does not indicate that any of the other skin Diagnostic Codes are for application in this case.  See 38 C.F.R. § 4.118.

Accordingly, given the totality of the evidence, the Board finds the criteria for a 60 percent disability rating for dermatitis have been met, and the Veteran is awarded the maximum schedular rating for the entire appeal period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's dermatitis is manifested by an itching rash, which includes eczematous patches on his legs, arms, anterior axillae, and forehead, which require a skin care routine which includes continuous or near-continuous use of topical corticosteroids and periodic use of antihistamines.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Entitlement to a disability rating of 60 percent from July 19, 2011 to March 26, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating of 60 percent from March 26, 2012 is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

Entitlement to a TDIU prior to November 14, 2012

As discussed in the Introduction, the Veteran has stated that he is unable to work due to his service-connected disabilities, to include his dermatitis.  See, e.g., November 2012 claim; October 2012 substantive appeal.  As such, the Veteran's claim of entitlement to a TDIU is part and parcel of his claim for an increased disability rating for his dermatitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the November 2013 rating decision, the RO found that the evidence showed the Veteran's service-connected ulcerative colitis rendered him unable to secure or follow a substantially gainful occupation.  The RO granted entitlement to a TDIU effective November 14, 2012, the date the Veteran met the schedular requirements for unemployability.  See 38 C.F.R. § 4.16(a).  

In accordance with the decision above, the Veteran now meets the schedular requirements for unemployability beginning July 19, 2011.  However, the AOJ has not had the opportunity to consider whether the criteria for entitlement to a TDIU have been met prior to November 14, 2012.  Accordingly, the Board finds its consideration of this claim must be deferred until the AOJ adjudicates it in the first instance. 

Ulcerative Colitis 

In November 2013, the Veteran was informed of the RO's November 2013 rating decision granting entitlement to a TDIU; granting entitlement to Dependents' Educational Assistance; granting a 60 percent disability rating for ulcerative colitis, effective November 14, 2012; and denying entitlement to service connection for headaches and tinnitus.  In September 2014, VA received a statement from the Veteran requesting an appeal for the worsening of his ulcerative colitis.  The Board finds the Veteran's statement constitutes a timely notice of disagreement with the November 2013 rating decision regarding the disability rating for his ulcerative colitis.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. The AOJ should undertake any development it deems warranted with regard to the claims remaining on appeal.

2. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an increased disability rating for ulcerative colitis.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

3. After the above has been completed, adjudicate the issue of entitlement to a TDIU prior to November 14, 2012.  If the benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


